PER CURIAM.
Appellant, William Andrews, appeals the trial court order that required him to pay court costs of $220 as a condition of probation. He argues only that the trial court improperly imposed costs because, although he was indigent, he was neither given adequate notice that costs might be imposed nor an opportunity to be heard. He also contends that, in any event, the *1096court should have imposed community control in lieu of costs.
We have previously addressed those issues in State v. Castro, 491 So.2d 313 (Fla. 2d DCA 1986). Moreover, at the change of plea hearing, appellant’s counsel stated: “Again, I would incorporate, by reference, the motion as to the constitutionality of 27.3455, and reserve the right to appeal the Court’s ruling thereon.” It is clear, therefore, that appellant did have notice as to the imposition of costs. Appellant reserved the right to appeal only as to the constitutional issue which has not been raised in this appeal.
Affirmed.
RYDER, A.C.J., and CAMPBELL and LEHAN, JJ., concur.